EXHIBIT 10.1

GRAHAM CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective as of October 25, 2012



--------------------------------------------------------------------------------

GRAHAM CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE I DEFINITIONS

     2   

ARTICLE II PARTICIPATION

     3   

2.1

  

Qualification for Participation

     3   

2.2

  

Continuation of Participation

     3   

ARTICLE III BENEFIT REQUIREMENTS AND PAYMENTS

     4   

3.1

  

Supplemental Retirement Plan Benefits

     4   

3.2

  

Incidents of Supplemental Retirement Payments

     4   

3.3

  

Form of Supplemental Retirement Payments

     5   

3.4

  

Vesting Upon Change of Control

     5   

ARTICLE IV GENERAL MATTERS

     7   

4.1

  

Benefits from General Assets

     7   

4.2

  

No Assignment

     7   

4.3

  

Administrator of Plan

     7   

4.4

  

Expenses of Plan

     7   

4.5

  

Amendment or Termination

     7   

4.6

  

Limitation on Benefits and Payments

     7   

4.7

  

Immediately Payable Lump Sum

     7   

4.8

  

Participation by Affiliated Employers

     8   

4.9

  

Claims Procedure

     8   

4.10

  

Limitation on Liability

     8   

4.11

  

Agent for Service of Process

     9   

4.12

  

Delivery of Elections to Committee

     9   

4.13

  

Delivery of Notice to Participants

     9   

4.14

  

Plan Binding Upon Successor

     9   

ARTICLE V CONSTRUCTION OF THE PLAN

     10   

5.1

  

Construction of the Plan

     10   

5.2

  

Counterparts

     10   

APPENDIX A

     11   



--------------------------------------------------------------------------------

FOREWORD

The benefits provided under the Graham Corporation Supplemental Executive
Retirement Plan (the “Plan”) (as described below) are intended to constitute a
deferred compensation plan for “a select group of management or highly
compensated employees” for purposes of the Employee Retirement Income Security
Act of 1974.

The Plan generally is intended to provide Participants (as defined herein) and
their surviving spouses and beneficiaries with the amount of Employer-provided
retirement benefits under the Retirement Income Plan of Graham Corporation
(“Retirement Plan”) that the Retirement Plan is not permitted to provide because
of the limitation on compensation that may be recognized under tax-qualified
plans imposed by Section 401(a)(17) of the Internal Revenue Code and the
limitations on benefits imposed by Sections 415 of the Internal Revenue Code.
For the avoidance of doubt, any benefits under the Plan which are not subject to
Section 409A of the Internal Revenue Code and the Treasury Regulations and other
official guidance issued thereunder (collectively, “Section 409A”) because such
benefits were earned and vested as of December 31, 2004, and that commenced
distribution under the Plan on or before December 31, 2004 shall be subject to
the terms of the Plan as in effect as of the date that such payments commenced.

Except to the extent otherwise indicated, and to the extent otherwise
inappropriate, the provisions of the Retirement Plan hereby are incorporated by
reference.

 

-1-



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Where the following words and phrases appear in the Plan, they shall have the
respective meaning as set forth below unless the context clearly indicates the
contrary. Except to the extent otherwise indicated herein, and to the extent
otherwise inappropriate in the context, the definitions contained in Article I
of the Retirement Plan are applicable under the Plan.

1.1 “Beneficiary” means the person or persons designated by the Participant
under the Retirement Plan to receive benefits in the event of the Participant’s
death.

1.2 “Board” means the Board of Directors of Graham Corporation.

1.3 “Code” means the Internal Revenue Code of 1986 as amended from time to time.
Reference to a specific provision of the Code shall include such provision, any
valid regulation or ruling promulgated thereunder and any comparable provision
of future law that amends, supplements or supersedes such provision.

1.4 “Committee” means the Employee Benefits Committee appointed under Article
VII of the Retirement Plan.

1.5 “Compensation” means Compensation as defined under the Retirement Plan,
except that, for Participants other than Frederick Berkeley, Compensation shall
not include compensation for service rendered after age 65.

1.6 “Effective Date” means October 25, 2012.

1.7 “Employee” means an employee of the Employer on whose behalf benefits are
payable under the Retirement Plan.

1.8 “Employer” means Graham Corporation with respect to its employees, and any
successor by merger, purchase, reorganization or otherwise. If an Affiliated
Employer adopts the Plan, it shall be deemed the Employer with respect to its
employees.

1.9 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific provision of ERISA shall
include such provision, any valid regulation or ruling promulgated thereunder
and any comparable provision of future law that amends, supplements or
supersedes such provision.

1.10 “Participant” means an Employee who has been designated for participation
in the Plan pursuant to Section 2.1.

1.11 “Plan” means this, the Graham Corporation Supplemental Executive Retirement
Plan, as set forth herein and as may be amended from time to time.

1.12 “Plan Year” means the period from January 1, 1996 through December 31,
1996, and each calendar year thereafter.

1.13 “Retirement Plan” means the Retirement Income Plan of Graham Corporation,
as in effect from time to time.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

2.1 Qualification for Participation

Upon designation by the Chief Executive Officer of Graham Corporation, Employees
may become Participants at any time during the Plan Year. The names of
Participants so designated shall be set forth in an Appendix to the Plan.

2.2 Continuation of Participation

An Employee who has become a Participant shall remain a Participant so long as
benefits are payable to or with respect to such Participant under the Plan.

 

-3-



--------------------------------------------------------------------------------

ARTICLE III

BENEFIT REQUIREMENTS AND PAYMENTS

3.1 Supplemental Retirement Plan Benefits

A Participant who has completed a Period of Service of at least five years under
the Retirement Plan and whose benefits under the Retirement Plan are limited by
the application of Sections 401(a)(17) or 415 of the Code shall be entitled to
receive a monthly benefit from the Plan equal to the excess, if any, of (a) over
(b), where:

(a) is the retirement benefits that would have been payable to or with respect
to the Participant under the Retirement Plan had the limitations imposed by

(i) Section 401(a)(17) of the Code on the amount of the Participant’s earnings
that may be included in the term Compensation not been applicable; and

(ii) Section 415 of the Code on the amount of benefits that may be paid under
the Retirement Plan not been applicable; and

(b) is the retirement benefits payable to or with respect to the Participant
under the Retirement Plan; provided, however, that for purposes of this
calculation, it is assumed that the Participant commences receiving benefits
under the Retirement Plan in the form of a single life annuity at the same time
as he or she commences receiving benefits under the Plan. The Participant’s
benefit will be calculated under paragraph (a) for a total single life annuity
amount, and then reduced under this paragraph (b), after which point it will be
adjusted as necessary to reflect the form of payment elected by the Participant
under Section 3.3.

If any Participant is entitled to an alternative benefit calculation, such
benefit shall be set forth on an Appendix B for such Participant.

3.2 Timing of Supplemental Retirement Payments

Pension benefits under this Article III shall be payable as follows:

(a) If a Participant terminates employment prior to attaining age 55, then,
subject to the six-month delay under Section 3.2(b), retirement benefits under
the Plan shall commence as soon as practicable following the date that the
Participant attains age 55, but in no event later than 90 days thereafter.

(b) If a Participant terminates employment after attaining age 55, then benefits
under the Plan shall commence on or as soon as practicable following the first
day of the seventh month following the Participant’s termination of employment,
but in no event later than 90 days thereafter. The amount of the initial payment
will equal the sum of the payments that would have been paid to the Participant
during the six-month period immediately following the Participant’s termination
of employment had the payment commenced as of such date, plus the payment due
for the seventh month (and any additional months prior to commencement of
payment).

(c) If a Participant dies prior to commencement of retirement benefits under the
Plan and prior to attaining age 55, the retirement benefits under the Plan shall
commence as soon as administratively practicable following the date that the
Participant would have attained age 55 if he had

 

-4-



--------------------------------------------------------------------------------

survived, but in no event later than 90 days thereafter. If a Participant dies
prior to commencement of retirement benefits under the Plan and after attaining
age 55, the retirement benefits under the Plan shall commence as soon as
administratively practicable following the date of the Participant’s death, but
in no event later than 90 days thereafter.

Notwithstanding the foregoing, benefits payable under the Plan in the event of
the termination of employment of the Participant shall only be paid if such
termination constitutes a “Separation from Service” under Section 409A.

3.3 Form of Supplemental Retirement Payments

A Participant may elect to receive his or her retirement benefits under the Plan
in the form of: (a) a single life annuity; (b) a 100% joint and survivor
annuity; (c) a 50% joint and survivor annuity; (d) a period certain and life
annuity (with a period certain of 10, 15 or 20 years); and (e) with respect to
Participants who meet the requirements under the Retirement Plan, a level
retirement allowance. Each form of payment under the Plan shall be actuarially
equivalent such that a Participant’s election to receive a particular form of
payment will not be treated as a change in the form of payment under
Section 409A.

Any cashout of the remaining retirement benefits under the Plan will be in
compliance with the limited cashout requirements of Section 409A.

3.4 Vesting Upon Change of Control

Notwithstanding the preceding provisions of this Article III, in the event of a
Change of Control (as defined herein), each Participant shall become 100% vested
in his benefits. For purposes of this Section 3.4:

(a) “Change of Control” means:

(i) the direct or indirect acquisition of the principal assets or a majority of
the shares of Graham Corporation or Graham Manufacturing Co., Inc. by a Person
(as defined herein) or group of Persons not directly or indirectly controlled by
Graham Corporation; or

(ii) the occurrence of any cash tender or exchange offer, consolidation, merger
or other business combination, sale of assets or contested election or
elections, or any combination of the foregoing transactions (the “Transaction”),
as a result of which or in connection with which, the persons who were directors
of Graham Corporation or Graham Manufacturing Co., Inc. before the Transaction
shall cease for any reason to constitute a majority of the Board of Directors of
Graham Corporation or Graham Manufacturing Co., Inc. or any successor of either
one, respectively (including any entity acquiring substantially all the assets
of Graham Corporation or Graham Manufacturing Co., Inc.); or

(iii) the acquisition of 25 percent or more of the shares of Graham Corporation
or Graham Manufacturing Co., Inc. by a Person or group of Persons acting in
concert; or

(iv) the occurrence of any event with respect to Graham Corporation that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A, or to Item 1 of Form 8-K under the Securities Exchange Act of
1934, as amended.

 

-5-



--------------------------------------------------------------------------------

(b) “Person” means an individual, a corporation, a partnership, or any other
entity.

 

-6-



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL MATTERS

4.1 Benefits from General Assets

Benefits under the Plan will be paid from the general assets of the Employer. In
the event that the Employer shall decide to establish an advance accrual reserve
on its books against the future expense of benefit payments or contributions, or
establish a “grantor trust” with the meaning of Sections 671 through 679 of the
Code), such reserve or grantor trust shall not under any circumstances be deemed
to be an asset of the Plan but, at all times, shall remain a part of the general
assets of the Employer, subject to claims of the Employer’s creditors.

Neither a Participant nor his or her Beneficiary will have any interest in any
specific asset of the Employer as a result of the Plan.

4.2 No Assignment

Benefits payable under the Plan will not be subject to assignment, transfer,
sale, pledge, encumbrance, alienation or charge by a Participant, Surviving
Spouse, or Beneficiary.

4.3 Administrator of Plan

The Committee shall be the “administrator” of the Plan within the meaning of
ERISA, and, as such, shall be vested with the general administration of the Plan
including the exclusive right to interpret the Plan. The decisions, actions and
records of the Committee shall be conclusive and binding upon the Employer and
all persons having or claiming to have any right or interest in or under the
Plan.

4.4 Expenses of Plan

All expenses of the Plan will be paid by the Employer.

4.5 Amendment or Termination

The Plan may be amended or terminated at any time by the Board. However, no
amendment or termination of the Plan may have a material adverse impact upon the
accrued and future rights of anyone participating in the Plan as of the
amendment or termination date, unless he or she consents to such amendment in
writing.

4.6 Limitation on Benefits and Payments

Subject to the provisions of Section 4.7, a person entitled to supplemental
retirement benefits pursuant to Section 3.1 shall have a claim upon the Employer
only to the extent of the monthly payments, if any, due up to and including the
then current month and shall not have a claim against the Employer for any
subsequent monthly payment unless and until such payment shall become due and
payable.

4.7 Immediately Payable Lump Sum

Notwithstanding any other provision hereof, there shall become immediately due
and payable to or with respect to a Participant a lump sum equal to the present
actuarial value (determined as

 

-7-



--------------------------------------------------------------------------------

provided below) of the Participant’s retirement benefits pursuant to Section 3.1
if there (i) has been a Change in Control (as defined in Section 3.4),
(ii) benefits become fully vested in accordance with 3.4, and (iii) the Change
in Control qualifies as a change in the ownership or effective control of a
corporation or a change in the ownership of a substantial portion of the assets
of a corporation under Section 409A.

In addition, in the event of any proceeding by or against the Employer under the
Bankruptcy Act, or any general assignment by the Employer for the benefit of
creditors, a Participant, a Beneficiary, or a Surviving Spouse shall be entitled
to prove a claim for any unpaid portion of the benefit provided hereunder and,
if the claim is not discharged in full in any such proceeding, or assignment, it
will survive any discharge of the Employer under any such proceeding or
assignment.

The present actuarial value of retirement benefits under the Plan shall be
calculated on the same basis as lump sums are determined under the Retirement
Plan.

4.8 Participation by Affiliated Employers

If any employer is now or hereafter becomes an Affiliated Employer and its
employees participate in the Retirement Plan, the Board may authorize such
Affiliated Employer to participate in the Plan upon appropriate action by such
employer necessary to adopt the Plan.

4.9 Claims Procedure

In the event that any Participant or other payee claims to be entitled to a
benefit under the Plan, and the Committee determines that such claim should be
denied in whole or in part, the Committee shall, in writing, notify such
claimant within 30 days of receipt of such claim that his or her claim has been
denied, setting forth the specific reasons for such denial. Such notification
shall be written in a manner reasonably expected to be understood by such
Participant or other payee and shall set forth the pertinent sections of the
Plan relied on, and where appropriate, an explanation of how the claimant can
obtain review of such denial. Within 60 days after receipt of such notice, such
claimant may request, by mailing or delivery of written notice to the Committee,
a review by the Committee of the decision denying the claim. If the claimant
fails to request such a review within such 60 day period, it shall be
conclusively determined for all purposes of this Plan that the denial of such
claim by the Committee is correct. If such claimant requests a review within
such 60 day period, the Participant or other payee shall have 30 days after
filing a request for review to submit additional written material in support of
the claim. Within 60 days after the later of its receipt of the request for
review or the request to submit additional written material, the Committee shall
determine whether such denial of the claim was correct and shall notify such
claimant in writing of its determination. If such determination is favorable to
the claimant, it shall be binding and conclusive. If such determination is
adverse to such claimant, it shall be binding and conclusive unless the claimant
notifies the Committee within 90 days after the mailing or delivery to him or
her by the Committee of its determination, that the claimant intends to
institute legal proceedings challenging the determination of the Committee, and
actually institutes such legal proceedings within 180 days after such mailing or
delivery.

4.10 Limitation on Liability

The Committee shall not be liable for any act or omission on its part, excepting
only its own willful misconduct or gross negligence or except as otherwise
expressly provided by applicable law. To the extent permitted by applicable law;
and not otherwise covered by insurance, the Employer shall indemnify and save
harmless the Committee members against any and all claims, demands, suits or
proceedings in connection with the Plan that may be brought by Participants or
their beneficiaries, or by any other person, corporation, entity, government or
respect to acts or omissions of willful misconduct or

 

-8-



--------------------------------------------------------------------------------

gross negligence. The Board, at the expense of the Employer, may settle such
claim or demand asserted, or suit or proceedings brought, against the Committee
when such settlement appears to be in the best interest of the Employer.

4.11 Agent for Service of Process

The Committee or such other person as may from time to time be designated by the
Committee shall be the agent for service of process under the Plan.

4.12 Delivery of Elections to Committee

All elections, designation, requests, notices, instructions and other
communications required or permitted under the Plan from the Employer, a
Participant, Beneficiary or other person to the Committee shall be on the
Appropriate Form, shall be mailed by first-class mail or delivered to such
address as shall be specified by such Committee, and shall be deemed to have
been given or delivered only upon actual receipt thereof by such Committee at
such location.

4.13 Delivery of Notice to Participants

All notices, statements, reports and other communications required or permitted
under the Plan from the Employer or the Committee to any officer, Participant,
Beneficiary or other person, shall be deemed to have been duly given when
delivered to, or when mailed by first-class mail, postage prepaid, and addressed
to such person at this address last appearing on the records of the Committee.

4.14 Plan Binding Upon Successor

In the event of the “sale” (as defined herein) of Graham Corporation, it shall
be obligated to make the Plan binding on any successor company or companies. In
the event of the “sale” of a division or subsidiary of Graham Corporation, it
shall be obligated to make the Plan binding on the purchasing company. For
purposes of this Section 4.14, “sale” includes a Change of Control (as defined
in Section 3.4 or the sale of the principal assets, that in effect is a sale of
a division or subsidiary of Graham Corporation.

 

-9-



--------------------------------------------------------------------------------

ARTICLE V

CONSTRUCTION OF THE PLAN

5.1 Construction of the Plan

The provisions of the Plan shall be construed, regulated, and administered
according to the laws of the State of New York.

5.2 Counterparts

The Plan has been established by the Employer in accordance with the resolutions
adopted by the Board and may be executed in any number of counterparts, each of
which shall be deemed to be an original. All the counterparts shall constitute
one instrument, which may be sufficiently evidenced by anyone counterpart.

5.3 Section 409A Compliance

It is intended that the payments and benefits provided for by the Plan comply
with the requirements of Section 409A and that the Plan shall be administered
and interpreted to the extent possible in a manner consistent with that intent.

 

-10-



--------------------------------------------------------------------------------

APPENDIX A

GRAHAM CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Participants as of Effective Date. The following are Participants on the
Effective Date:

 

•  

Alvaro Cadena

 

•  

James Lines

 

-11-



--------------------------------------------------------------------------------

APPENDIX B

GRAHAM CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Participant: James Lines

With respect to the Participant, the rules for calculating the Supplemental
Retirement Plan Benefits under Section 3.1 of the Plan shall be modified as
follows:

(a) Solely for purposes of calculating the benefit under the Plan, the following
definition of Average Final Compensation shall be used:

(i) If the Participant terminates employment during 2012, Average Final
Compensation means $340,000. In addition, for purposes of subsections (ii) - (v)
below, the Participant’s annual base salary for 2012 means $340,000.

(ii) If the Participant terminates employment during 2013, Average Final
Compensation means the Participant’s annual base salary for 2012 and 2013
divided by two.

(iii) If the Participant terminates employment during 2014, Average Final
Compensation means the sum of the Participant’s annual base salary for 2012,
2013 and 2014 divided by three.

(iv) If the Participant terminates employment during 2015, Average Final
Compensation means the Participant’s annual base salary for 2012, 2013, 2014 and
2015 divided by four.

(v) If the Participant terminates employment during 2016, Average Final
Compensation means the sum of the Participant’s annual base salary for 2012,
2013, 2014, 2015 and 2016 divided by five.

(vi) If the Participant terminates employment following December 31, 2016,
Average Final Compensation shall have the meaning given to such term under the
Retirement Plan.

(b) Except as provided above, the Participant’s benefit shall otherwise be
calculated and paid in accordance with the provisions of the Plan.

For the avoidance of doubt, the benefits payable to or with respect to the
Participant under the Retirement Plan shall use the definition of Average Final
Compensation in the Retirement Plan and not the definition set forth above, and
the benefits under the Retirement Plan shall be calculated accordingly for
purposes of Section 3.1(b).

 

-12-